


110 HR 2766 IH: National Dairy Equity Act of

U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2766
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2007
			Mr. Reynolds (for
			 himself, Mr. McHugh, and
			 Mrs. Gillibrand) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To establish regional dairy marketing areas to stabilize
		  the price of milk and support the income of dairy producers.
	
	
		1.Short titleThis Act may be cited as the
			 National Dairy Equity Act of
			 2007.
		2.Regional Dairy
			 Marketing AreasSubtitle E of
			 title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7981 et
			 seq.) is amended—
			(1)by inserting
			 before section 1501 (7 U.S.C. 7981) the following:
				
					1General
				provisions
					;
				and(2)by adding at the
			 end the following:
				
					2Regional Dairy
				Marketing Areas
						1511.DefinitionsIn this chapter:
							(1)BoardThe
				term Board means the Regional Dairy Board established for a Region
				under section 1514.
							(2)Classes of
				milkThe terms Class I milk, Class II
				milk, Class III milk, and Class IV milk mean
				milk (including components of milk) classified as Class I, II, III, or IV milk,
				respectively, under a Federal milk marketing order.
							(3)Covered
				processorThe term covered processor means a person
				or entity operating—
								(A)a milk plant
				located in the regulated area of a Region; or
								(B)a milk plant that,
				while not located in the regulated area of a Region, distributes Class I milk
				products in a regulated area.
								(4)Eligible
				producer(A)The term eligible
				producer means an individual or entity that the Secretary determines
				directly or indirectly—
									(i)shares in the risk of producing
				milk; and
									(ii)makes contributions (including
				land, labor, management, equipment, or capital) to the dairy farming operation
				of the individual or entity that are at least commensurate with the share of
				the individual or entity of the proceeds of the operation.
									(B)The term does not include an
				individual or entity that elects under section 1512(c) to continue to receive
				national dairy market loss payments pursuant to a contract entered into under
				section 1502.
								(5)FundThe
				term Fund means the National Dairy Producers Fund established
				under section 1518.
							(6)Federal milk
				marketing orderThe term Federal milk marketing
				order means a Federal milk marketing order issued under section 8c of
				the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by
				the Agricultural Marketing Agreement Act of 1937.
							(7)Over-order
				premiumThe term over-order premium means the
				difference between—
								(A)the over-order
				price established by the Board for the regulated area of a Region; and
								(B)the Class I milk
				price per hundredweight in Boston under the applicable Federal milk marketing
				order.
								(8)Over-order
				priceThe term over-order price means the minimum
				price for Class I milk in the regulated area of a Region, as established by the
				Board by regulation under section 1515.
							(9)Partially
				regulated plant(A)The term partially
				regulated plant means—
									(i)a milk plant that, while not
				located in the regulated area of a Region, distributes Class I milk products in
				a regulated area; or
									(ii)a milk plant that, while located
				in the regulated area of a Region, distributes Class I milk products in the
				regulated area of a different Region.
									(B)The term does not include a milk plant
				described in subparagraph (A) that distributes less than a minimum quantity of
				Class I milk in the regulated area in which such distribution occurs, or
				derives less than a minimum quantity of receipts from such distribution. The
				Board for the regulated area in which such distribution occurs shall establish
				the minimum quantity of milk or receipts for purposes of this exclusion.
								(10)Participating
				stateThe term participating State means a State
				that is designated as a participating State in a Region under section
				1512.
							(11)Pool
				plantThe term pool plant means a milk plant located
				in the regulated area of a Region.
							(12)RegionThe
				term Region means a Regional Dairy Marketing Area established
				under section 1513.
							(13)Regulated
				areaThe term regulated area means that portion of a
				Region consisting of participating States.
							(14)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							1512.Participating
				States
							(a)Designation of
				participating statesFor the purpose of this chapter, the
				following States are participating States:
								(1)Each State in the
				Northeast, Southern, and Midwest Regions specified in section 1513.
								(2)Each State in a
				different Region specified in section 1513, if that State elects to become a
				participating State by providing to the Secretary written notice through the
				Governor of the State in accordance with State law.
								(b)Termination of
				participation
								(1)Method of
				terminationTo terminate the designation of a State as a
				participating State in a Region, the Governor of the State (with the
				concurrence of the legislature of the State) shall submit written notice to the
				Secretary and the applicable Board of the termination.
								(2)Effective date of
				termination
									(A)Initial
				termination authorityIf a State submits the written notice
				required by paragraph (1) before the end of the 30-day period beginning on the
				date of enactment of this chapter, the termination of the designation of the
				State as a participating State shall take effect 30 days after the date on
				which the notice was submitted.
									(B)Subsequent
				termination authorityIf a State submits the written notice
				required by paragraph (1) after the end of the period specified in subparagraph
				(A), the termination of the designation of the State as a participating State
				shall take effect 1 year after the date on which notice was submitted.
									(3)Resumption of
				participationA State that terminates its designation as a
				participating State may restore, in the manner provided by State law, the
				designation of the State as a participating State. The Governor of the State
				shall provide written notice to the Secretary and the applicable Board of the
				decision to restore such designation, which shall take effect on the first day
				of the first month beginning after the Secretary receives the written
				notice.
								(c)Relation to
				national dairy market loss payments
								(1)Election of
				benefitsIn the case of each eligible producer operating in a
				participating State that is also a party to a contract entered into under
				section 1502 to receive national dairy market loss payments, the Secretary
				shall give the producer a 60-day period within which to elect to terminate the
				contract and to instead receive payments under this chapter. The 60-day period
				for eligible producers in a State shall commence on the date on which the State
				is first designated as a participating State under subsection (a).
								(2)Effective date
				of terminationIf an eligible producer elects to terminate a
				contract under section 1502, as authorized by paragraph (1), the termination
				shall take effect on the date on which payments are first made to eligible
				producers under section 1521 in the participating State in which the producer
				operates.
								(3)Protection during
				initial state termination periodIf a State exercises the initial
				termination authority provided under subsection (b), any election made by an
				eligible producer in that State under paragraph (1) to terminate a contract
				under section 1502 shall not take effect.
								(4)Effect of
				election to continue contractAn eligible producer that does not
				elect to terminate a contract under section 1502, as authorized by paragraph
				(1), shall cease to be an eligible producer for the purpose of this chapter at
				the end of the period specified in such paragraph. The contract of such a
				producer shall terminate on September 30, 2008, notwithstanding any amendment
				to section 1502 to extend the duration of such contracts. After that date, the
				producer shall be ineligible for national dairy market loss payments under
				section 1502 and ineligible for payments under this chapter.
								(5)Effect of
				subsequent state termination or restoration of participationAn
				eligible producer operating in a State that terminates its designation as a
				participating State under subsection (b)(2)(B) shall be eligible to enter into
				a contract under section 1502 to receive national dairy market loss payments,
				but only if—
									(A)the producer is not
				ineligible to receive such payments under paragraph (4); and
									(B)the producer
				agrees to terminate the contract under section 1502 if the State in which the
				producer operates restores its designation as a participating State under
				subsection (b)(3).
									1513.Dairy
				marketing areasThere are
				established 5 Regional Dairy Marketing Areas to be composed of the following
				States, so long as the States are designated as participating States:
							(1)Northeast
				regionA Northeast Dairy Marketing Area composed of the States of
				Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New
				Jersey, New York, Pennsylvania, Rhode Island, and Vermont.
							(2)Southern
				regionA Southern Dairy Marketing Area composed of the States of
				Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Mississippi,
				Missouri, North Carolina, Oklahoma, South Carolina, Texas, Tennessee, Virginia,
				and West Virginia.
							(3)Midwest
				regionA Midwest Dairy Marketing Area composed of the States of
				Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Nebraska, North Dakota,
				Ohio, South Dakota, and Wisconsin.
							(4)Intermountain
				regionAn Intermountain Dairy Marketing Area composed of the
				States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, Utah, and
				Wyoming.
							(5)Pacific
				regionA Pacific Dairy Marketing Area composed of the States of
				Alaska, California, Hawaii, Oregon, and Washington.
							1514.Regional Dairy
				Boards
							(a)In
				generalEach Region shall be administered by a Regional Dairy
				Board.
							(b)Composition
								(1)Number and
				appointmentThe Board for a Region shall be composed of 3 members
				from each participating State in the Region, appointed by the Secretary from
				nominations submitted as provided in paragraph (2).
								(2)Nomination
				processThe members of the Board from a participating State shall
				be selected from at least 9 individuals nominated by the Governor of the State,
				except that, if the commissioner of the department of agriculture of the State
				is an elected position, the nominations for the State shall be made by the
				commissioner. The nominations shall be made in consultation with eligible
				producers and the dairy industry in the participating State.
								(3)RepresentationOf
				the members of the Board nominated and appointed to represent a participating
				State—
									(A)at least 1 member
				shall be an eligible producer in the State at the time of nomination and
				appointment; and
									(B)at least 1 member
				shall be a consumer representative.
									(c)Terms
								(1)In
				generalExcept as provided in paragraph (2), each member of the
				Board shall serve for a term of 3 years.
								(2)Initial
				appointmentsOf the members first appointed to the Board from a
				participating State, the Secretary shall appoint—
									(A)1 member to serve
				a term of 1 year;
									(B)1 member to a term
				of 2 years; and
									(C)1 member to a term
				of 3 years.
									(d)VotingThe
				members of the Board representing a participating State shall be entitled to
				cast only 1 vote on behalf of the participating State in any vote taken by
				members of the Board.
							(e)PowersIn
				carrying out this chapter in a Region, the Board for the Region is
				authorized—
								(1)to investigate, or
				provide for investigations or research projects designed to review, the laws of
				participating States in the Region—
									(A)to measure the
				impact of the laws on—
										(i)the production and
				marketing of milk; and
										(ii)the shipment of
				milk and milk products in the Region; and
										(B)to review the
				administration and costs of the laws;
									(2)to study and
				recommend to participating States of the Region joint or cooperative programs
				for the administration of dairy marketing laws and to prepare estimates of cost
				savings and benefits of such programs;
								(3)to encourage
				harmonious relationships between the various elements of the dairy industry in
				the Region for the solution of material problems, including conducting symposia
				or conferences designed to improve dairy-industry relations; or resolve
				problems of the dairy industry;
								(4)to submit to
				participating States in the Region periodic reports on activities and programs
				of the Board;
								(5)to review the
				processing and marketing system for milk and milk products in the regulated
				area of the Region and to recommend changes in the system used for the
				production and distribution of milk to assist, improve, or promote more
				efficient production and distribution of milk;
								(6)to investigate
				costs and charges in the regulated area of the Region for producing, hauling,
				handling, processing, distributing, selling, and conducting all other services
				performed with respect to milk;
								(7)to examine—
									(A)economic forces
				affecting eligible producers in the Region;
									(B)probable trends in
				production and consumption of milk and milk products in the Region;
									(C)the level of dairy
				farm prices in relation to costs in the Region;
									(D)the financial
				condition of eligible producers in the Region; and
									(E)the need for an
				emergency order to relieve critical conditions on dairy farms in the regulated
				area;
									(8)to take such
				actions as may be necessary to manage any overproduction of milk in the
				regulated area of the Region, including the authority to develop and implement
				an incentive-based supply management program in addition to other actions to
				manage such overproduction; and
								(9)to issue such
				orders, promulgate such regulations, and take such other actions as are
				necessary to carry out this chapter in the regulated area of the Region.
								(f)Use of other
				agenciesThe Board for a Region shall, to the maximum extent
				practicable, enter into agreements with Federal or State agencies for the
				exchange of information or services for the purpose of reducing regulatory
				burden and cost of administering this chapter. The Board may reimburse other
				agencies for the reasonable cost of providing the services.
							(g)Technical
				assistanceAt the request of the Board, the administrator of a
				Federal milk marketing order shall provide technical assistance to the Board.
				The Board shall reimburse the administrator for the reasonable cost of
				providing the technical assistance.
							1515.Establishment
				of over-order price for sale of Class I milk
							(a)Authority To
				establish over-order priceSubject to subsection (b), the Board
				for a Region may establish, by regulation, an over-order price for the sale of
				Class I milk in the regulated area of a Region that—
								(1)is higher than the
				price for Class I milk established under Federal milk marketing orders
				operating in the regulated area; and
								(2)is higher than the
				price for fluid milk otherwise applicable in any portion of the regulated area
				not covered by a Federal milk marketing order.
								(b)Maximum
				authorized over-order priceDuring the beginning on the date of
				the enactment of this chapter and ending on December 31, 2008, an over-order
				price established under subsection (a) may not exceed $17.50 per hundredweight.
				For each subsequent calendar year, the maximum over-order price applicable
				during the preceding year shall be adjusted by the Secretary to reflect changes
				for the 12-month period ending the preceding November 30 in the Consumer Price
				Index for All Urban Consumers published by the Bureau of Labor Statistics of
				the Department of Labor.
							(c)Application of
				over-order price and premium
								(1)Uniform
				pricesIn the regulations establishing an over-order price, the
				Board shall provide for—
									(A)the payment of
				uniform prices to all eligible producers and associations of eligible producers
				delivering milk to all covered processors for all milk so delivered,
				irrespective of the uses made of the milk by an individual covered processor;
				or
									(B)the payment of
				uniform prices to all eligible producers and associations of eligible producers
				delivering milk to the same covered processor for all milk delivered by the
				eligible producers and associations to that covered processor.
									(2)Payment by
				covered processorsAs provided in section 1516, the over-order
				premium applicable to the regulated area of a Region, determined on the basis
				of the over-order price established under subsection (a) for the regulated
				area, shall be paid by pool plants, partially regulated plants, and all other
				covered processors receiving milk from eligible producers located in a
				regulated area.
								(3)Legal obligation
				to pay priceThe legal obligation to pay the over-order price
				shall be determined solely by the terms and purpose of the regulation
				establishing the price, without regard to the location of the transfer of
				title, possession, or any other factors not related to the purposes of the
				regulation and this chapter.
								(4)Producer-handlersA
				producer-handler (as defined in the applicable Federal milk marketing order)
				that sells not more 150,000 pounds of milk per month shall not be subject to an
				over-order price under this subsection or the payment of the resulting
				over-order premium.
								(d)Equalization
				pools
								(1)Over-order
				pricesIn the case of regulations establishing an over-order
				price, the Board may establish 1 or more equalization pools within the
				regulated area for the sole purpose of equalizing returns to eligible producers
				throughout the regulated area.
								(2)Pooling and
				equalization of over-order pricesFor purposes of the pooling and
				equalization of an over-order price—
									(A)the value of milk
				used in other use classifications shall be calculated at the appropriate class
				price established pursuant to the applicable Federal milk marketing order;
				and
									(B)the value of milk
				not covered by a Federal milk marketing order shall be calculated in relation
				to the nearest prevailing class price in accordance with and subject to such
				adjustments as the Board may prescribe by regulation.
									(e)FactorsIn
				determining the amount of an over-order price to be established under this
				section, the Board shall consider—
								(1)the balance
				between production and consumption of milk and milk products in the regulated
				area;
								(2)the costs of milk
				production in the regulated area, including—
									(A)the price of feed,
				including the cost of hay, silage, pasture, and other forage;
									(B)the cost of labor,
				including the reasonable value of the eligible producer’s own labor and
				management;
									(C)machinery
				expenses;
									(D)interest expenses;
				and
									(E)other cash
				expenses, including the cost of hauling, veterinary services and medicine,
				bedding and litter, marketing, custom services and supplies, fuel, lubrication,
				electricity, machinery and building repairs, labor, association fees, and
				assessments;
									(3)the prevailing
				price for milk outside the regulated area;
								(4)the purchasing
				power of the public; and
								(5)the price
				necessary to yield a reasonable return to the eligible producer.
								(f)Producer
				settlement fundsThe regulations shall require that the account
				of any person regulated under the over-order price shall be adjusted for any
				payments made to or received by the person with respect to a producer
				settlement fund of any Federal milk marketing order within the regulated
				area.
							1516.Payments from
				covered processors
							(a)Payments
				requiredSubject to subsection (b), each covered processor that
				purchases Class I milk during a month that will be sold in the regulated area
				of a Region shall pay to the Secretary an amount equal to the product obtained
				by multiplying—
								(1)the over-order
				premium in effect for the regulated area for the month; by
								(2)the quantity of
				Class I milk so purchased from eligible producers during the month.
								(b)Reduction for
				any applicable equalization paymentsThe product obtained under
				subsection (a) for a covered processor for a month shall be reduced by any
				applicable equalization payments made for the same month by the covered
				processor pursuant to regulations issued under section 1517(a).
							(c)Deposit of
				payments in fundThe Secretary shall deposit amounts received
				under this section in the Fund.
							1517.Optional
				provisions for pricing orders
							(a)Equalization
				payments
								(1)In
				generalIn issuing regulations establishing an over-order price,
				the Board for a Region may include a provision to require persons that bring
				Class I milk into the regulated area of the Region to make equalization
				payments with respect to all such milk to the extent necessary to equalize the
				cost of milk purchased by covered processors subject to the over-order
				price.
								(2)DiscriminationThe
				regulations shall not discriminate against milk producers outside the regulated
				area.
								(3)AmountThe
				regulations for equalization payments may require payment of the difference
				between—
									(A)the applicable
				over-order price; and
									(B)the Class I price
				required to be paid for the milk in the State of production by a Federal milk
				marketing order.
									(b)Partially
				regulated plantsThe regulations issued by the Board for a Region
				may provide special provisions governing the pricing and pooling of milk
				handled by partially regulated plants.
							(c)Other
				provisionsThe regulations issued by the Board for a Region may
				contain such other provisions and requirements as the Board determines are
				necessary or appropriate—
								(1)to effectuate the
				purposes of this chapter; and
								(2)to provide for the
				payment of fair and equitable minimum prices for milk sold by eligible
				producers.
								1518.National Dairy
				Producers Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a revolving fund to be
				known as the National Dairy Producers Fund. The fund shall
				consist of the following:
								(1)Payments by
				covered processors required to be deposited in the Fund under section
				1516(c).
								(2)The interest on,
				and the proceeds from the sale or redemption of, any obligations held in the
				Fund under subsection (d).
								(3)To the extent that
				amounts referred to in the preceding paragraphs are insufficient to carry out
				this chapter, funds of the Commodity Credit Corporation, which shall be
				transferred by the Secretary to the Fund to make up the short-fall.
								(b)Expenditures
				from fundOn request by the Secretary, the Secretary of the
				Treasury shall transfer from the Fund to the Secretary such amounts as the
				Secretary determines are necessary to carry out this chapter.
							(c)Investment of
				amounts
								(1)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Fund as is not, in the judgment of the Secretary, required to meet
				current operating requirements.
								(2)InvestmentsInvestments
				may be made only in interest-bearing obligations of the United States.
								(3)Acquisition of
				obligationsFor the purpose of investments under paragraph (1),
				obligations may be acquired—
									(A)on original issue
				at the issue price; or
									(B)by purchase of
				outstanding obligations at the market price.
									(4)Sale of
				obligationsAny obligation acquired by the Fund may be sold by
				the Secretary of the Treasury at the market price.
								1519.Compensation
				for administrative and increased food assistance costs
							(a)Administrative
				costs
								(1)Board assessment
				for administrative costsThe Board for a Region may impose and
				collect an assessment on covered processors operating in the regulated area of
				the Region to cover administrative costs incurred by the Board to carry out its
				duties under this chapter. The assessment amount may not exceed $0.03 per
				hundredweight.
								(2)Use of
				fundThe Secretary shall use amounts in the Fund to cover—
									(A)administrative
				costs incurred by the Secretary to carry out this chapter; and
									(B)any administrative
				costs incurred by the Boards not covered by the assessments imposed under
				paragraph (1).
									(b)Increased
				federal food assistance costsThe Secretary shall use amounts in
				the Fund to cover the increased cost of any milk and milk products that results
				from carrying out this chapter—
								(1)child nutrition
				programs (as defined in section 25(b) of the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1769f(b)); and
								(2)nutrition services
				provided through projects carried out under part C of title IV of the
				Older Americans Act of 1965 (42
				U.S.C. 3030e et seq.).
								(c)Increased state
				food assistance costsThe Secretary shall use amounts in the Fund
				to make payments to each participating State for the increased costs incurred
				by the participating State of any milk or milk products provided under the
				special supplemental nutrition program for women, infants, and children
				established by section 17 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1786) that results from carrying
				out this chapter.
							(d)Compensation of
				commodity credit corporation for increased milk purchasesAt the
				end of each month for which an over-order price is in effect for a Region, the
				Board of the Region shall compensate the Commodity Credit Corporation for the
				cost of any purchases of milk and milk products by the Corporation in the
				regulated area of the Region for that month resulting from a rate of increase
				in milk production for the month in the regulated area in excess of the
				national average rate of the increase in milk production over the 3-year period
				ending at the end of the preceding month, as determined by the
				Secretary.
							1520.Use of fund to
				assist eligible producers
							(a)Provision of
				funds to boardsThe Secretary shall use amounts in the Fund to
				make monthly payments to the Boards.
							(b)AmountThe
				amount of a payment made to a Board for a Region for the most recent month for
				which data are available shall be the greater of—
								(1)the amount of
				payments made by covered processors to the Fund under section 1516 for
				purchases of Class I milk that will be sold in the regulated area of the Region
				during the month; or
								(2)the amount
				obtained by multiplying—
									(A)a payment quantity
				equal to the total quantity of all milk produced in the regulated area of the
				Region during the month;
									(B)a payment rate
				equal to the over-order premium in effect for the regulated area for the month;
				and
									(C)50 percent.
									(c)Payments to
				producersThe Board for a Region shall use amounts received under
				this section to make payments to eligible producers for all classes of milk
				that is produced in the regulated area of the Region.
							1521.Producer
				referendum
							(a)Referendum
				requiredFor the purpose of ascertaining whether the issuance,
				amendment, or termination of regulations establishing an over-order price is
				approved by eligible producers in the regulated area of a Region, the Board for
				the Region shall conduct a referendum among such eligible producers.
							(b)TimingThe
				referendum shall be held in a timely manner, as determined by regulation of the
				Board.
							(c)Ballot
				content
								(1)In
				generalThe terms and conditions of the proposed order or
				amendment shall be described by the Board in the ballot used in the
				referendum.
								(2)ActionsThe
				nature, content, or extent of the description shall not be used a basis for
				attacking the legality of the order or any action relating to the order.
								(d)ApprovalAn
				order or amendment shall be considered approved by eligible producers if the
				Board determines that the order or amendment is approved by a majority of the
				voting eligible producers who, during a representative period determined by the
				Board, have been engaged in the production of milk the price of which would be
				regulated under the proposed order or amendment.
							(e)Cooperatives
								(1)In
				generalSubject to paragraphs (2) through (6), for the purpose of
				a referendum, the Board shall consider the approval or disapproval by any
				cooperative association of eligible producers qualified under the Act entitled
				An Act to authorize association of producers of agricultural
				products (commonly known as the Capper-Volstead Act) (7
				U.S.C. 291 et seq.) and engaged in marketing milk, or in rendering services for
				or advancing the interests of eligible producers, as the approval or
				disapproval of the eligible producers who are members or stockholders in, or
				under contract with, the cooperative association of eligible producers.
								(2)Common marketing
				agencyNo cooperative that has been formed to act as a common
				marketing agency for both the cooperative and individual eligible producers
				shall be qualified to block vote for the cooperative or individual eligible
				producers.
								(3)Notification by
				cooperative
									(A)In
				generalAny cooperative that is qualified to block vote shall,
				before submitting the approval or disapproval of the cooperative in any
				referendum, give prior written notice to each of the members of the cooperative
				as to whether and how the cooperative intends to cast the vote of the
				cooperative.
									(B)AdministrationThe
				notice shall be given in a timely manner as established, and in the form
				prescribed, by the Board.
									(4)Producer
				ballots
									(A)In
				generalAny eligible producer may obtain a ballot from the Board
				in order to register approval or disapproval of the proposed order.
									(B)BallotsIf
				a cooperative provides notice to an eligible producer of the intent of the
				cooperative to approve or not approve a proposed order and the eligible
				producer casts a ballot that is contrary to the intent of the
				cooperative—
										(i)the eligible
				producer shall notify the Board as to the name of the cooperative of which the
				eligible producer is a member; and
										(ii)the Board
				shall—
											(I)remove the name of
				the eligible producer from the list certified by the cooperative of corporate
				vote of the cooperative; and
											(II)provide the
				eligible producer with an independent ballot that may be cast in the
				referendum.
											(5)Notification by
				BoardIn order to ensure that all eligible producers are informed
				regarding the proposed order, the Board shall notify all eligible producers
				that—
									(A)an order is being
				considered; and
									(B)each eligible
				producer may register the approval or disapproval of the eligible producer with
				the Board directly or through the cooperative of the eligible producer.
									1522.Enforcement
				with respect to covered processorsIn the case of covered processors, the Board
				may enforce this chapter (including regulations establishing an over-order
				price and other regulations issued under this chapter) by—
							(1)commencing an
				action for legal or equitable relief brought in the name of the Board in
				Federal or State court of competent jurisdiction;
							(2)referral to the
				State agency for enforcement by judicial or administrative remedy with the
				agreement of the appropriate State agency of a participating State; or
							(3)bringing an action
				for an injunction to enforce this chapter, without being compelled to allege or
				prove that an adequate remedy of law does not
				exist.
							.
			3.National dairy
			 market loss paymentsSection
			 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is
			 amended by striking 2007 each place it appears in subsections
			 (c)(3)(B), (f), and (g)(1) and inserting 2012.
		
